Hutcheson, Justice.
1. An allowance of the statutory year’s support to a widow and children, or a widow, or children, is superior to the lien of a judgment for alimony.
2. While a judgment for alimony, payable in monthly installments of money, creating a special lien on land may not be classed as an ordinary debt, being more than such a debt, it is a debt within the meaning of the Civil Code of 1910, §§ 4000, 4041, providing that a year’s support to the family of the deceased shall be “preferred over all other debts.”
3. In the present case the court erred in decreeing that the lien for alimony of a divorced wife of the deceased was superior to a year’s support for his widow and children by a secojid marriage.

Judgment reversed.


All the Justices concur.